DETAILED ACTION
This final office action is in response to claims filed 01/11/2021.
Claims 1, 8, and 15 have been amended. Claims 1, 5-8, 12-15, and 19-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2017/0195736) in view of Kurtzler (US 2015/0186545) in further view of Wheatley (US 2011/0154213).

Chai teaches a method for controlling a computing device to accelerate content acquisition over a network ([0034], [0167]: a method of facilitating access to items of content over a network), the method comprising: 
detecting, by a native application via one or more processors of the computing device ([0053], Fig. 2: applications 208, executed by one or more processors, includes one or more dedicated applications enabling a user to access a digital media service), user input on a touchscreen of the computing device ([0068]: a touchscreen display is configured to receive inputs from the user to activate portions of a graphical user interface); 
determining, by the native application via the one or more processors, selection of one or more user interface elements associated with the user input ([0033]: an item of content is selected by a user via a touch screen);
determining, by the native application, one or more first content items associated with the one or more selected user interface elements ([0092]: tiles correspond to a video on demand item of content);
detecting, by the native application, a gesture on the touchscreen of the computing device, the gesture instructing the native application to preload one or more second content items ([0161]: a swipe causes the application to preload content on the user interface);
([0047], [0167]: activation of a tile indicates that an item of content has been set to an active tile and may be presented);
presenting the one or more first content items and during the presenting, preloading the one or more second content items ([0168]: additional content is preloaded in the background while the selected content is being displayed).
Chai does not teach:	
detecting a gesture over a content type identifier on the touchscreen of the computing device, the gesture instructing the native application to preload one or more second content items of a type associated with the content type identifier; 
during the presenting, preloading the one or more second content items over the network onto the computing device according to a priority;
detecting, by the native application during the preloading of the one or more second content items over the network, user adjustment of the priority;
and adjusting the priority of the one or more second content items according to the user adjustment.
However, Krutzler teaches:
detecting, by the application, a gesture over a content type identifier on the computing device ([0025]-[0026]: the user interface contains a left, center, and right panel; center panel includes a news feed of content items; a gesture might be a finger-over a panel containing a content item on the client device), the gesture instructing the application to preload one or more second content items of a type associated with the ([0026]: the content item within the panel is preloaded in response to the gesture);
and preloading the one or more second content items over the network onto the computing device ([0023]: preloaded content is received from a content-aggregation website).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai and Krutzler so that one or more content items of a type associated with a content type identifier are preloaded over the network.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing access to categorized content faster by use of content prefetching (Krutzler [0001]).
Chai and Krutzler do not teach:
during the presenting, preloading the one or more second content items over the network onto the computing device according to a priority;
detecting, by the native application during the preloading of the one or more second content items over the network, user adjustment of the priority;
and adjusting the priority of the one or more second content items according to the user adjustment.
However, Wheatley teaches:
during the presenting, preloading the one or more second content items over the network onto the computing device according to a priority ([0063]: while a first content is being downloaded a user is able to download a second content and change the download priority of the first and second content);
detecting, by the native application during the preloading of the one or more second content items over the network, user adjustment of the priority ([0063]: a content’s download priority can be changed while the content is being downloaded);
and adjusting the priority of the one or more second content items according to the user adjustment ([0065]: when a priority of the content is changed, the size of the presentation area associated with the content is changed to reflect the download priority).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai and Kurtzler with Wheatley so that during the presenting, the one or more second content items are preloaded according to a priority and receiving a user adjustment of the priority during the preloading to adjust the priority of the one or more second content items.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing the user to allocate available bandwidth to a plurality of multiple media streams that are received concurrently (Wheatley [0066]).

Regarding Dependent Claim 5,
Chai, Krutzler, and Wheatley teach the method of claim 1. Chai further teaches suspending loading of content other than the one or more first content items ([0159]: five channels lower than the currently selected item do not load until the higher priority channels are finished loading) while the one or more content items are loaded ([0159]: five items higher than the currently selected item are loaded first).  

Regarding Dependent Claim 6,
Chai, Krutzler, and Wheatley teach the method of claim 1. Chai further teaches lowering a priority associated with loading of content other than the one or more content items while the one or more second content items are loaded ([0122], [0160]: channels associated with left swipes may be higher numbered channels and computing device 200 may prioritize adjacent higher numbered channels over adjacent lower numbered channels).  

Regarding Dependent Claim 7,
Chai, Krutzler, and Wheatley teach the method of claim 1. Wheatley further teaches wherein said detecting the user input occurs during processing of third content item and further comprising: loading at least part of the one or more first content items according to a user initiated performance characteristic selection during the processing of the third content item ([0059]: a user input can be used to change a download source of the selected content thus changing the download speed of the content).

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1. Chai further teaches a computer program product for accelerating acquiring content over a network ([0008], [0034]: a computer program product for facilitating access to items of content over a network), the computer program ([0008]: a non-transitory computer-readable storage medium having instructions stored thereon executable by one or more processors of a device). Therefore this claim is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2017/0195736) in view of Krutzler (US 2015/0186545) in view of Wheatley (US 2011/0154213) in further view of Hsiao Hoffert (US 2014/0358877).
Regarding Dependent Claim 14,
Chai, Krutzler, and Wheatley teach the computer program product of claim 8, but do not teach wherein the program instructions further comprise:
program instructions to detect, by the native application, additional user input on the touchscreen of the computing device, the additional user input indicating a user-selected content performance characteristic;
program instructions to change from a default content performance characteristic to the user-selected content performance characteristic;
and program instructions to automatically provide an indication of the user-selected content performance characteristic based, at least in part, on a policy stored on the device.  
However, Hsaio teaches:
program instructions to detect, by the native application, additional user input on the touchscreen of the computing device, the additional user input indicating a user- selected content performance characteristic ([0027]: “the user provides the computer with an input to request a high-resolution version of the image”);
program instructions to change from a default content performance characteristic to the user-selected content performance characteristic ([0027]: “an image is displayed on a user's tablet computer. The initial image can be displayed within a web page or within an application interface. The image is a low-resolution version of the image”);
and program instructions to automatically provide an indication of the user-selected content performance characteristic based, at least in part, on a policy stored on the device ([0065]: low-resolution images appear coarser or blurred, when a user provides an input to load a high-resolution image the low-resolution image is replaced with a seamless or undistorted image).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chai, Krutzler, and Wheatley with Hsiao so that an additional user input is used to change from a default content performance characteristic to a user-selected content performance characteristic and an indication of the user-selected content performance characteristic is provided.  
	One of ordinary skill in the art would be motivated to do so in order to specify a unique function to be performed on content by using an intuitive gesture, thus improving user experience by providing easy access to functions without having to execute multipart commands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176